DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locicero (US 4,676,344).
Regarding claim 13, Locicero discloses a chocking device (see Abstract, FIGS. 1-5), comprising: a frame (1, 13) having an uppermost surface and a lowermost surface (see FIG. 1), the lowermost surface arranged opposite the uppermost surface (see FIG. 1); a plate (2) having a substantially planar contact surface extending from a first end of the plate to a second end of the plate (see FIG. 1), the second end of the plate including an operating region (see FIG. 1, right end contacts stop (10)),Page 4 of 13Appl. No. 16/687,901 the plate movable between a first plate position, wherein the second end of the plate is arranged substantially coextensively with the uppermost surface (see e.g. col. 3, lines 18-21; see also col. 4, lines 40-45), and a second plate position, wherein the second end of the plate is arranged between the uppermost surface and the lowermost surface (see FIGS. 1, 3); and a stop mechanism (6, 15, 17, 26, 28) having an operating portion (15) arranged between the second end of the plate and the lowermost surface (see FIG. 1) such that movement of the plate from the first plate position to the second plate position moves the operating portion (see FIG. 1; see also col. 3, lines 60-67), wherein: when the plate is in the first plate position, the first end of the plate is substantially coextensive with the uppermost surface of the frame (see e.g. col. 3, lines 18-21; see also col. 4, lines 40-45), and when the plate is in the second plate position, the first end of the plate is arranged between the uppermost surface and the lowermost surface of the frame (see FIGS. 1, 3).  
Regarding claim 19, Locicero discloses a return mechanism including a spring (21), wherein the spring is compressed by the operating portion of the stop mechanism when the plate is in the second plate position (see FIG. 3).  
Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2,661,817).
Regarding independent claim 13, Mullins discloses a chocking device (see col. 1, lines 1-7; col. 2, lines 8-11; FIGS. 1-3), comprising: a frame (10, 11, 12, 13, 14, 15, 16, 17) having an uppermost surface (14, 15, 16, 17) and a lowermost surface (see FIG. 3, bottom of (10, 11, 12, 13)), the lowermost surface arranged opposite the uppermost surface (see FIG. 3); a plate (20) having a substantially planar contact surface extending from a first end (see FIG. 3, bottom end of plate adjacent (15)) of the plate to a second end (see FIG. 3, top end of plate adjacent (14)) of the plate (see FIG. 1), the second end of the plate including an operating region (25), the plate movable between a first plate position (see FIG. 1), wherein a portion of the contact surface is arranged substantially coextensively with the uppermost surface of the frame (see FIG. 1), and a second plate position (see FIG. 3), wherein the portion of the contact surface is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3); and a stop mechanism (30) having an operating portion (36) arranged between the second end of the plate and the lowermost surface (see FIGS. 1, 3) such that movement of the plate from the first plate position to the second plate position moves the operating portion (see FIGS. 1, 3), when the plate is in the first plate position, the first end of the plate is substantially coextensive with the uppermost surface of the frame (see FIG. 1), and when the plate is in the second plate position, the first end of the plate is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3).
Regarding claim 17, Mullins discloses that the operating portion is arranged in direct contact with the second end of the plate (see FIGS. 1, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Locicero (US 4,676,344), as applied to claim 1, above, and further in view of Speir (US 3,435,517).  
Regarding claim 18, Locicero discloses a return mechanism including a spring that is compressed by the first end of the plate when the plate is in the second plate position.  
Speir teaches a chock (see Abstract, FIGS. 1-4) comprising a plate (15) and a return mechanism (25) including a spring (25), wherein the spring is compressed by the first end of the plate when the plate is in a second plate position (see col. 2, lines 53-60). 
It would have been obvious to combine the return spring of Speir with the device of Locicero to aid in the return of the plate to a position that is flush with the ground (see e.g. Speir, col. 2, lines 53-60).  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2,661,817), as applied to claim and 13, above, and further in view of Spier (US 3,425,517).
Regarding claim 18, Mullins discloses a return mechanism including a spring (see col. 3, lines 65-68) acting on the plate (see col. 3, lines 53-56).  Mullins does not disclose that the spring is compressed by the first end of the plate when the plate is in the second plate position.
Spier teaches a chocking device (see Abstract, FIGS. 1, 2) comprising a return spring (25), wherein the return spring is compressed by the first end of the plate when the plate is in the second plate position (see FIG. 1; col. 2, lines 58-60).  
It would have been obvious to use a compression spring as the return spring in Mullins because Spier discloses that the compression spring is suitable for use as a return spring in a chock device and returns a displaced plate to a flush position (see e.g. Spier, col. 2, lines 56-60).  
Regarding claim 19, Mullins discloses that the return mechanism includes a spring (see col. 3, lines 65-68), and the return mechanism is coupled to the stop (see e.g. FIG. 1, weight (42) is attached to stop and can be replaced by spring).  Mullins does not disclose that the spring is compressed by the operating portion of the stop mechanism when the plate is in the second plate position.  Spier teaches a chocking device (see Abstract, FIGS. 1, 2) comprising a return spring (25), wherein the return spring is compressed (see FIG. 1; col. 2, lines 58-60).  It would have been obvious to use a compression spring as the return spring in Mullins because Spier discloses that the compression spring is suitable for use as a return spring in a chock device and returns a displaced plate to a flush position (see e.g. Spier, col. 2, lines 56-60).  It would have further been obvious to locate the compression spring at the operating portion of the stop mechanism because one of ordinary skill in the art would recognize that there are a finite number of locations for locating the compression spring (e.g. at the end (36) or the end (34)) and it would have been readily apparent to one of ordinary skill in the art that a compression spring located at end (36) would cause plate (30) to rotate in a clockwise direction to a rest position.
Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot in view of the new grounds of rejection noted above.
Applicant’s arguments, see Amendment, filed 03-May-2022, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-12 and 20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

August 7, 2022